Citation Nr: 0532803	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypercholesterolemia, 
claimed as secondary to service-connected type II diabetes 
mellitus.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for essential hypertension with 
hypercholesterolemia on a secondary basis.  The veteran has 
limited his appeal to the denial of service connection for 
high cholesterol.  See October 2003 Notice of Disagreement 
(NOD); January 2004 Statement in Support of Claim; June 2004 
VA Form 9.


FINDING OF FACT

Hypercholesterolemia (high cholesterol) is not a disability 
for which VA compensation is payable.


CONCLUSION OF LAW

Service connection for hypercholesterolemia is not warranted.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Among other things, the veteran is currently service 
connected for type II diabetes mellitus.  The veteran 
contends that he has been taking medication to combat high 
cholesterol since he was diagnosed with diabetes and that his 
high cholesterol is a direct result of his service-connected 
diabetes.  See NOD dated October 2003; Statement in Support 
of Claim dated January 2004.  


High cholesterol is not noted in the veteran's service 
medical records, although he complained of high blood 
pressure during a separation examination.  See April 1973 
report of medical history.  Post-service records indicate 
that the veteran has high cholesterol and has been diagnosed 
with hypercholesterolemia.  See medical reports of Dr. James 
O. Williams, Jr. dated December 1999 and March 2000; 
September 2002 VA compensation and pension (C&P) examination 
report.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§ 1110.  High cholesterol is a laboratory finding that 
manifests itself only in laboratory test results.  It is not 
a disability for which service connection can be granted.  
Regardless of the diagnoses of hypercholesterolemia, the 
record does not contain competent evidence of a disability 
resulting from high cholesterol.  

The key evidence supplied by the veteran to support his claim 
is the following statement, dated in October 2003, by his 
family physician, Dr. Williams:

[The veteran] is currently taking a 
combination of Glucophage and Pravachol 
for his metabolic syndrome.  The symptoms 
of this syndrome include diabetes 
mellitus and hyperlipidemia but they are 
clearly two symptoms of a common disease 
based on current research.  This may well 
apply to the Vasotec which he takes for 
his hypertension, though the connection 
is not quite as definite.  

The veteran argues that this statement supports the 
conclusion that his hyperlipidemia is secondary to his 
service-connected diabetes mellitus.  Actually, what Dr. 
Williams is saying is that that veteran has a condition 
called "metabolic syndrome" that is characterized by both 
diabetes mellitus and hyperlipidemia, not that that veteran's 
hyperlipidemia is secondary to his diabetes mellitus.  It is 
important to note that service connection for the veteran's 
diabetes mellitus has been granted on the basis of a 
presumption that diabetes mellitus is related to exposure to 
herbicides, see November 2002 rating decision, and that 
"metabolic syndrome" is not among the diseases presumed due 
to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Moreover, the veteran is not claiming service 
connection for this "metabolic syndrome."  Most 
importantly, however, irrespective of Dr. William's opinion 
that the veteran's diabetes mellitus and hyperlipidemia are 
linked, in the absence of proof of a current disability from 
high cholesterol, service connection for hypercholesterolemia 
secondary to diabetes mellitus is not warranted.  38 C.F.R. § 
3.310 (2005); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a claim filed in August 
2001 for entitlement to service connection for type II 
diabetes mellitus due to herbicide exposure.  An RO letter 
dated August 21, 2001 advised the veteran of the evidence 
and/or information deemed necessary to substantiate the 
claim, and the relative duties on the part of himself and VA 
in developing the claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The veteran responded to the letter by submitting medical 
evidence of a diagnosis of type II diabetes mellitus and 
records of current treatment from his private physician.  
This medical evidence, combined with the findings of VA 
examinations conducted in September 2001 and September 2002, 
was instrumental in granting the award of service connection 
for type II diabetes mellitus.  

The veteran filed an NOD with respect to the November 2002 
rating decision, limiting his disagreement to the RO's denial 
of service connection for high cholesterol.  In April 2004, 
the RO issued the veteran an SOC, which denied service 
connection for hypercholesterolemia as secondary to service 
connected disability of diabetes mellitus.  The SOC advised 
the veteran of the reasons and bases for its denial, 
specifically advising the veteran that hypercholesterolemia 
is not a disease within the meaning of applicable legislation 
for disability compensation purposes.  The SOC also provided 
the veteran the full citation of 38 C.F.R. § 3.159 regarding 
VA's regulatory definitions of the duty to assist and notify 
provisions of the VCAA.  VA's General Counsel has concluded 
that, where a section 5103 notice was provided for the 
initial claim for benefits, an additional section 5103 notice 
was not required when the appeal stemmed from an NOD with 
respect to a downstream element of the claim.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained the veteran's service medical records.  The veteran 
has not authorized VA to obtain any further evidence and/or 
information on his behalf but has submitted medical records 
from his private physician.  The RO also afforded the veteran 
two VA examinations.  In its totality, the lay and medical 
evidence of record provides the necessary information to 
decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

Service connection for hypercholesterolemia, claimed as 
secondary to service-connected type II diabetes mellitus, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


